


--------------------------------------------------------------------------------


CONSULTING AGREEMENT


This agreement (the "Agreement") made as of the 12th day of December 2017, by
and between the following parties, namely:
HCi Viocare, a company incorporated under the laws of the State of Nevada, USA,
having its registered office at 123 W. Nye Lane, Suite 129, Carson City, NV
89706, U.S.A. (the "Company")
and
 
Paraskevi Pilarinou, resident of 34 Proikonnissou st. N. Smyrni, 17124 Greece,
holder of the ID No. ………………, issued on ………….. by the P.D. of ………………. (the
"Consultant").


WHEREAS
A.
The Company is a US reporting company carrying on the business of health care
services on Prosthetics, Orthotics, Rehabilitation, Diabetes and the research
and development of IP opportunities on the above-mentioned field.

B.
The Company wishes to retain the Consultant to provide services to the Company
as more particularly described in Contract Services, as defined herein;

C.
The Consultant has agreed to provide the services and has agreed to act as a
consultant to the Company, and its affiliates, in accordance with the provisions
of this Agreement.



NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements hereafter set forth, the parties do hereby
covenant and agree as follows:


1. APPOINTMENT AND DUTIES
 
1.1 Appointment and Duties. The Company hereby retains the Consultant to
personally render to the Company the services described in the Consulting
Services Description attached hereto as Exhibit A (the "Contract Services").
1.2 Variation. The particulars of the Contract Services may be amended upon
mutual written agreement without thereby terminating this Agreement, and,
notwithstanding any such amendment, the Contract Services shall be construed as
continued under this Agreement as modified unless, and until, this Agreement is
formally terminated in writing or expires.
1.3 Independent Contractor. The Consultant shall be an independent contractor
and not the servant, employee or agent of the Company. The Consultant shall
perform the services and discharge her related duties under the general
direction of the proper officers of the Company and shall be subject to the
control of the Board of Directors or the senior executives of the Company
("CEO") in respect of the manner in which she performs the Contract Services or
otherwise carries out the instructions and directions to be given from time to
time in relation to the Contract Services. Except as specifically provided in
this Agreement, the Consultant will not be eligible for, and hereby knowingly
and voluntarily waives, any and all employee benefits that Company provides to
its common law employees, nor will Company make deductions from payments made to
Consultant for taxes, including without limitation, local state or federal
sales, use, excise, personal property or other similar taxes or duties, all of
which will be Consultant's responsibility. Consultant shall be solely
responsible for and shall make proper and timely payment of any withholding or
other taxes, such as the Consultant's estimated state and federal income taxes
and self-employment tax. Consultant agrees to indemnify and hold Company
harmless from any liability for, or assessment of, any such taxes imposed on
Company by relevant taxing authorities. Consultant will have no authority to
enter into contracts that bind Company or create obligations on the part of
Company without the prior written authorization of the Company.
2. TERM
 
Term. The Consultant shall provide the Contract Services in accordance with the
provisions of this Agreement during the term commencing on January 2, 2018 (the
"Commencement Date") and, except in the case of earlier termination as
hereinafter specifically provided for, shall continue for a period of three (3)
years (the "Term") until January 1, 2021 (the "Termination Date"). The Term
maybe extended or renewed by mutual agreement upon the within terms, or such
other terms, as the parties may agree in writing.
1

--------------------------------------------------------------------------------

3. TIME AND PLACE OF SERVICE
 
3.1 Time of Performance. Unless otherwise provided in Contract Services, the
Consultant shall perform the Contract Services at such times and during such
hours as the proper officers of the Company may request and that are
commensurate with prevailing industry standards and practice for the performance
of such services in accordance with sound and efficient business practice.
3.2 Place of Service. The Consultant acknowledges that in providing services,
the Consultant may be required from time to time to travel and provide services
elsewhere than at the Consultant's principal offices, and/or other branch
offices as may be established, and the Consultant agrees to such amount of
travel away from the principal office of the Company as may be reasonably
necessary for the purposes of the Company's business and the Company agrees to
reimburse all reasonable travel and related expenses incurred by the Consultant
in that regard provided that such travel and expenses are pre-approved by the
Company.
3.3 Reports and Ownership. The Consultant shall from time to time upon the
request of the CEO, or other executive officers of the Company, fully inform
such officers of the work done and to be done by the Consultant in connection
with the provision of the Contract Services in such detail as may be reasonably
requested and permit the Company, and its officers, and other representatives,
at all reasonable times to inspect, examine, review and copy all findings, data,
specifications, drawings, reports, analyses, documents, financial, operating,
technical and other information whether complete or incomplete (collectively the
"Material") that have been produced, received or acquired by the Consultant, or
provided by the Company, or third parties to the Consultant, as a result of this
Agreement. All such Material, and any equipment, machinery or other property
provided by the Company to the Consultant as a result of this Agreement, shall
be the exclusive property of the Company and shall be immediately delivered by
the Consultant to the Company, or its representatives, upon giving notice to the
Consultant requesting delivery of the Material, equipment, machinery, or other
property, whether that notice is given before, upon, or after the expiration or
sooner termination of this Agreement.
3.4 Conflict of Interest. The Consultant shall refer to the CEO, or the
executive officers of the Company, for consideration of all matters and
transactions in which the Consultant is, or may intend to be, involved and in
respect of which a real, or perceived, conflict of interest between the
Consultant and the Company, or another client of the Consultant, and the Company
may arise, however remote the possibility, and shall not continue or proceed
with such matters, or transactions, until the written approval of the CEO, or
the proper executive officers, is obtained. Nothing in this subsection 3.4 is
intended to limit in any way the Consultant's fiduciary obligations and duties
to the Company which may arise by law or in equity.
4. REMUNERATION AND BENEFITS
 
4.1 Fees. The remuneration of the Consultant for the services to be rendered to
the Company under this Agreement shall be Euro two thousand (2.000,00 €) per
month, payable in advance on the 1st day of each month by check or wire transfer
to such address or bank as provided by the Consultant. The Consultant shall be
awarded two million (2,000,000) common shares upon execution of this Agreement.
4.2 Expenses. The Company shall reimburse the Consultant for all reasonable and
documented travel related and business expenses which shall incur in relation to
the Company's business in the performance of the Contract Services. All expenses
shall be prior approved by the Company.
5. TERMINATION
 
5.1 Termination Date. This Agreement is to conclude at the Termination Date
unless terminated earlier as set forth below. The Consultant agrees that no
additional advance notice or fees in lieu of notice are required in the event
the relationship terminates at the Termination Date.
5.2 Termination by the Consultant. The Consultant may terminate this Agreement
by giving written notice of termination to the Company if the Company is in
material default of any of its obligations under Section 4 hereof and fails to
cure such default within thirty (30) days of delivery of a notice of default in
writing to the Company from the Consultant.
5.3 Termination by the Company. The Company may immediately without any notice
terminate this Agreement and the engagement of the Consultant hereunder if the
Consultant is in material default of any of its obligations under this Agreement
or in breach of any of the terms of this Agreement. Also, the Company may
terminate this Agreement at any time without cause, or reason, upon giving
thirty (30) days prior notice in writing to the Consultant.
2

--------------------------------------------------------------------------------

5.4 Effective of Termination. Subject to section 5.3, upon termination of this
Agreement, the Consultant shall be entitled to the remuneration, and any other
benefits, and any reasonable accrued expenses incurred on behalf of the Company,
due to the Consultant up to and including the date of termination. The
termination of the Consultant's engagement under this Agreement shall not end
the obligations of the Consultant under Section 6, which obligation shall
continue and survive such termination.
5.5 Resignation and Surrender of Documents. Upon any termination of this
Agreement, including expiration of the Term without renewal, the Consultant
shall, unless otherwise requested by the Company, return to the Company,
promptly upon the Company's written request therefore, any equipment, documents,
photographs, all books of account, records, reports and any other property
containing Confidential Information which were received by Consultant pursuant
hereto without retaining copies thereof.
6. CONFIDENTIAL INFORMATION AND RESTRICTIVE COVENANT
 
6.1 Confidential Information. The Consultant understands that Confidential
Information received by the Consultant in the course of the engagement with the
Company is considered by the Company to be confidential in nature and must be
treated as such. In consideration for being engaged as a consultant by the
Company as aforesaid, the Consultant agrees to the covenants herein, and shall
not, without the express written consent of the Company, use Confidential
Information for any purpose other than to provide the consulting services for
the benefit of the Company, or for which Consultant is engaged.


The Consultant acknowledges the following:
 
(a)
In connection with providing the Contract Services, the Consultant will have
access to financial, operating, technical, and other information concerning the
Company (which for the purposes of this Section includes subsidiaries and
affiliates of the Company) and its business opportunity and assets and which is
either; non-public, confidential, or proprietary in nature. All such information
furnished to the Consultant by the CEO, or any other executives of the Company,
or any of its officers, consultants, advisors or other representatives, and all
analyses, compilations, data, studies, or other documents made available to the
Consultant, or prepared by the Consultant in connection with providing the
Contract Services, are hereinafter collectively referred to as the "Confidential
Information".

(b)
The Confidential Information shall include any company information transferred
and/or retained orally, visually, electronically or by any other means.

(c)
The Company is a reporting issuer and the Consultant acknowledges that there
will be restrictions on the purchase, or sale, of Company securities imposed by
applicable Canadian and United States securities laws and other domestic and
foreign laws relating to the possession of material information about a public
company which has not previously been made available to the public at large.

(d)
The Consultant agrees not to sell, pledge, hypothecate or otherwise transfer or
dispose of, or offer for sale, or solicit offers to purchase, any securities of
the Company while Consultant is in possession of any material non-public
information.

6.2 Non-Disclosure. In relation to Confidential Information, the Consultant
agrees as follows:
 
(a) The Consultant shall keep in confidence all Confidential Information.
(b)
The Consultant shall not, either during the term of this Agreement, or at any
time thereafter, disclose, or reveal, in any manner whatsoever the Confidential
Information to any other person, except as required to carry out the terms of
its engagement, or as required by law, nor shall the Consultant make any use
thereof, directly or indirectly, for any purpose other than the purposes of the
Company and the Consultant shall not disclose, or use for any purposes, other
than those of the Company, the Confidential Information. The term "person" as
used in this Section 6 shall be interpreted very broadly and shall include
without limitation any corporation, company, joint venture, partnership or
individual.

3

--------------------------------------------------------------------------------

(c)
In the event that this Agreement is terminated, for any reason whatsoever, the
Consultant shall return to the Company, promptly upon the Company's written
request therefore, any documents, photographs, magnetic tapes, computer disks
and other property containing Confidential Information which were received by
the Consultant pursuant hereto, or prepared by the Consultant in the course of
providing the Contract Services, without retaining copies hereof.

6.3 Public Domain. The provisions of this Section 6 relating to Confidential
Information will not apply to any part of such Confidential Information which
the Consultant can clearly demonstrate, to the satisfaction of the Company, is
now, or subsequently becomes, part of the public domain through no violation of
the provisions hereof or was in the Consultant's lawful possession prior to its
disclosure to Consultant by the Company.
6.4 The Consultant agrees not to use, without prior written consent of Company,
in advertising, publicity or otherwise, the name of Company or refer to the
existence of this Agreement in press releases, advertising, or materials
distributed to prospective customers.
7. RELEASE AND INDEMNITY
 
7.1 Release. The Consultant releases and forever discharges the Company from all
actions, causes of action, claims and demands, for or by reason of any damage,
loss or injury to the person and property of the Consultant or any consequential
damage flowing from such damage, loss or injury which may be sustained in
respect of any incident during the term of this Agreement.
7.2 Indemnity. The Consultant shall indemnify and hold harmless the Company, its
agents and employees from and against all claims, demands, losses, costs,
damages, actions, suits or proceedings by third parties that  shall arise out
of, or be attributable to, the Consultant's performance of services under this
Agreement, including without limitation Company shall be entitled to specific
performance and enforcement of the terms hereof those relating to bodily injury,
sickness, disease or death of the Consultant or loss or damage or destruction of
property of the Consultant.
The Company agrees to save and hold harmless the Consultant from, and against,
any and all claims, causes of action, lawsuits, losses, and liability brought or
assessed by third parties against the Company, its principals and shareholders,
and the Consultant arising out of any damage or injury occasioned by or in
connection with the Consultant's performance of the Contract Services, and from
and against all liability for costs, fees, and legal expenses in connection
herewith, except in the event Consultant should be found guilty of willful
misconduct or gross negligence.
The Company shall assume all obligations and liability associated with
regulatory compliance in all applicable jurisdictions as relate to securities
laws and other regulations that shall govern the operation, financing, and
corporate governance of the Company. The Consultant shall not be asked to
perform any tasks, or duties, that would contravene such regulations.
8. NOTICE
Any notice or other writing required, or permitted, to be given hereunder shall
be deemed to be sufficiently given if delivered, or if mailed by registered
mail, or by e-mail, addressed as follows:
 
In the case of the Company:                                              HCi
Viocare
2A Kolokotroni st.
17563 P. Faliro
Greece
 
In the case of the Consultant:                                           
Paraskevi Pylarinou
…………….. st.,
………………..
Greece
Any such notice given as aforesaid shall be deemed to have been given to the
parties hereto if delivered, when delivered, or if mailed, on the date of
receipt of such mailing or, if via facsimile, on the date of actual receipt of
such e-mail. In case of any change of contact details, the parties shall duly
notify each other in writing, for the purpose of this Section.
4

--------------------------------------------------------------------------------

9. ENTIRE AGREEMENT
 
This Agreement constitutes the entire agreement between the parties with respect
to the services of the Consultant to be provided to the Company, and supersedes
all prior agreements, representations, understanding and commitments, whether
oral or written. This Agreement may not be amended except by way of an
instrument in writing executed by both parties.
10. NON-WAIVER
 
Any condoning, excusing or overlooking by the Company of any default, breach, or
non-observance by the Consultant at any time, or times, in respect of any
agreement, proviso, or condition contained in this Agreement shall not operate
as a waiver of the Company's rights under this Agreement in respect of any
subsequent default, breach or non-observance nor as to defeat or affect in any
way the rights of the Company under this Agreement in respect of any subsequent
default, breach, or non-observance.
11. HEADINGS
 
The headings to the sections in this Agreement have been inserted as a matter of
convenience and are for reference only and in no way define, limit or enlarge
the scope or meaning of this Agreement or any provision of it.
12. ILLEGALITY
 
Should any provision, or provisions, of this Agreement be illegal or not
enforceable, it, or they, shall be considered separate and severable from this
Agreement and its remaining provisions shall remain in force and be binding upon
the parties as though this provision or provisions had never been included.
13. GOVERNING LAWS
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, U.S.A., without regard to any choice of law or conflict of
law provisions thereof.
14. ARBITRATION
 
Any dispute or claim arising out of, or in connection with, any provision of
this Agreement, excluding the Company's right to seek injunctive relief under
Section 6 hereof, will be finally settled by binding arbitration in the county
in which the principal executive offices of the Company are located in
accordance with the rules of the American Arbitration Association. The parties
shall mutually agree on one arbitrator. The arbitrator shall apply Nevada law,
without reference to rules of conflicts of law or rules of statutory
arbitration, to the resolution of any dispute. Judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary, or interim, equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.
15. SUCCESSORS AND ASSIGNS
 
15.1 This Agreement shall not be assignable by either party; provided, however,
that if the Company shall merge into, or consolidate with, or transfer
substantially all of its assets to, another corporate, or business entity, this
Agreement shall run to the benefit of and may be assigned to the Company's
successors resulting from such merger, consolidation or transfer.
5

--------------------------------------------------------------------------------

15.2 Except as otherwise provided in this Agreement, all terms of this Agreement
shall be binding upon the respective successors and permitted assigns of the
parties hereto and shall ensure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns.
16. ADVICE OF COUNSEL
 
Each party acknowledges that, in executing this Agreement, such party has had
the opportunity to seek the advice of independent legal counsel, and has read
and understood all of the terms and provisions of this Agreement. This Agreement
shall not be construed against any party by reason of the drafting or
preparation hereof.
17. COUNTERPARTS
 
This Agreement may be signed in one or more counterparts, each of which may be
executed and delivered via facsimile with the same validity as if it were a
manually executed document.
IN WITNESS WHEREOF the parties, intending to be contractually bound have
executed this Agreement hereof as of the date first written above
 
 

 The "COMPANY"         The "CONSULTANT"            
/s/Sotirios Leontaritis
   
/s/Paraskevi Pylarinou
 
Name: Sotirios Leontaritis
   
Paraskevi Pylarinou
 
By its: President & CEO
   
 
 


 


6

--------------------------------------------------------------------------------




 
Exhibit "A"
Contract Services Description
Financial Controller
































7